Luke, J.
1. When an indictment charges that the accused committed the offense of assault with intent to murder by shooting at one. “ Carsley Johnson,” with the intent then and there the said “ Carsley Johnson” to kill and murder, and the evidence shows that the person shot at by the defendant was “Carsby” Johnson, there is no such fatal variance between the indictment and the evidence as will authorize this court to set the verdict aside upon that ground. This ease is different from the eases of Lewis v. State, 90 Ga. 95 (15 S. E. 697), and Irwin v. State, 117 Ga. 722 (45 S. E. 59). To set this verdict aside when the defendant is the identical person indicted and the names in question are so near the same in sound, would, we think, be unauthorized. No harm has come to the defendant.
2. The charge of the court, when read in its entirety, is full and fair, and gives to the defendant the benefit of every legal right he had under the evidence. The verdict was authorized and has the approval of the trial judge. It was not ..error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.